     Case 8:21-mc-00025-CJC-JDE Document 7 Filed 08/25/21 Page 1 of 3 Page ID #:91




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11 FEDERAL TRADE COMMISSION,
                                                  Case 8:21-mc-00025-CJC (JDEx)
12
                Petitioner,                       ORDER TO SHOW CAUSE
13
14                             v.
15
     DELTRACON INC.,
16
17                      Respondent.
18
           Petitioner, the Federal Trade Commission (“FTC” or “Commission”), under
19
     the authority conferred by Section 20 of the FTC Act, 15 U.S.C. § 57b-1 and Fed.
20
     R. Civ. P. 81(a)(5), has invoked the aid of this Court for an order requiring
21
     Respondent, Deltracon Inc. (“Respondent”), to comply with a civil investigative
22
     demand (“CID”), issued to it on January 8, 2021, in aid of an FTC law
23
     enforcement investigation.
24
           The Court has considered the FTC’s Petition to Enforce Civil Investigative
25
     Demand and the papers filed in support thereof, and it appears to the Court that
26
     Petitioner has shown good cause for the entry of this Order.
27
           IT IS HEREBY ORDERED THAT the FTC shall properly serve this
28
     Order to Show Cause, the Petition, Memorandum of Law, and all Declarations and



     ORDER TO SHOW CAUSE – 1
     Case 8:21-mc-00025-CJC-JDE Document 7 Filed 08/25/21 Page 2 of 3 Page ID #:92




1    Exhibits (Dkt. 1, 1-1 to 1-10) upon Respondent and file proof of such service by
2    September 3, 2021.
3          If a proof of service reflecting proper service of Respondent is timely filed
4    as set forth above, then IT IS FURTHER ORDERED that, by September 23,
5    2021, Respondent shall:
6                (1) produce forthwith to the Commission: (a) all non-privileged
7          documents responsive to the Commission’s January 8, 2021 CID; (b) a
8          privilege log listing all responsive documents withheld based upon a claim
9          of privilege; (c) narrative responses to all interrogatories in the January 8,
10         2021 CID; and (d) sworn certifications as to the completeness of the
11         production and interrogatory response;
12 OR
13               (2) by September 23, 2021, file with the Court and serve (by hand or
14         electronically via email) on counsel for the Commission its response to the
15         Commission’s petition. Any reply by the Commission to an opposition filed
16         by Respondent shall be filed with the Court and served (by hand or
17         electronically via email) on Respondent and/or its counsel. Such reply shall
18         be filed and served no later than 7 days after service of Respondent’s
19         opposition.
20         IT IS FURTHER ORDERED that if Respondent files an opposition,
21 Respondent and counsel for the FTC shall appear, unless a video or telephonic
22 appearance is authorized by the Court, at 10:00 a.m. on October 14, 2021 in
23 Courtroom 6A of the Ronald Reagan Federal Building and United States
24 Courthouse, located at 411 West Fourth Street, Santa Ana, California and show
25 cause, if any there be, why this Court should not enter an order, subject to the
26 penalty of contempt, directing Respondent to comply with the Commission’s
27 January 8, 2021 CID. Unless the Court determines otherwise, notwithstanding the
28 filing or pending of any procedural or other motions, all issues raised by the



     ORDER TO SHOW CAUSE – 2
     Case 8:21-mc-00025-CJC-JDE Document 7 Filed 08/25/21 Page 3 of 3 Page ID #:93




1    petition and supporting papers, and any opposition to the petition will be
2    considered at the hearing on the petition; and
3          IT IS FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 81(a)(5) and
4    26(a)(l)(B)(v), this is a summary proceeding and no party shall be entitled to
5    discovery without further order of the Court upon a specific showing of need; and
6    that the dates for a hearing and the filing of papers established by this Order shall
7    not be altered without prior order of the Court upon good cause shown; and
8          IT IS FURTHER ORDERED that, if Respondent complies with the
9    January 8, 2021 CID by September 23, 2021, Respondent shall, within 7 days of
10 such compliance, file a Notice so stating and request that the action be closed.
11
12 DATED: August 25, 2021
13
14                                                  __________________________
                                                    JOHN D. EARLY
15                                                  United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE – 3
